Title: To John Adams from James McHenry, 13 August 1798
From: McHenry, James
To: Adams, John



Sir.
War Department. 13 Augt 1798

I have the honour to transmit a duplicate of the talk to the Cherokees, and to request, if approved of, it may be returned with your signature as soon as convenient.
I shall leave this with my family to-morrow for Trenton, to which place you will be pleased to direct your letters for this department.
with the greatest respect and attachment, I have the honour to be Sir—Your very hble St—

James McHenry